Title: Thomas Jefferson to George Ticknor, 25 November 1817
From: Jefferson, Thomas
To: Ticknor, George


                    
                        Dear sir
                        Poplar Forest near Lynchburg
Nov. 25. 17.
                    
                    Your favor of Aug. 14. was delivered to me as I was setting out for the distant possession, from which I now write, & to which I pay frequent & long visits. on my arrival here I make it my first duty to write the letter you request to mr Erving, and to inclose it in this under cover to your father, that you may get it in time. my letters are always letters of thanks because you are always furnishing occasion for them. I am very glad you have been so kind as to make the alteration you mention in the Herodotus & Livy I had asked from the Messrs Desbures. I have not yet heard from them, but daily expect to do so, and to learn the arrival of my books. I shall probably send them another catalogue early in spring; every supply from them furnishing additional materials for my happiness.
                    I had before heard of the military ingredients which Bonaparte had infused into all the schools of France, but have never so well understood them as from your letter. the penance he is now doing for all his atrocities must be soothing to every virtuous heart. it proves that we have a god in heaven, that he is just, and not careless of what passes in this world. and we cannot but wish, to this inhuman wretch, a long, long life, that time as well as intensity may fill up his sufferings to the measure of his enormities. but indeed what sufferings can atone for his crimes against the liberties & happiness of the human race; for the miseries he has already inflicted on his own generation, & on those yet to come, on whom he has rivetted the chains of despotism!
                    I am now entirely absorbed in endeavors to a effect the establishment of a general system of education in my native state, on the triple basis 1. of elementary schools which shall give to the children of every citizen gratis, competent instruction in reading, writing, common arithmetic, and general geography. 2. Collegiate institutions for antient & modern languages, for higher instruction in arithmetic, geography & history, placing, for these purposes a college within a day’s ride of every inhabitant of the state, and adding a provision for the full education, at the public expence, of select subjects from among the children of the poor, who shall have exhibited at the elementary schools the most prominent indications of aptness, of judgment & correct disposition. 3. an University in which all the branches of science deemed useful at this day, shall be taught in their highest degree. this would probably require ten or twelve professors, for most of whom we shall be obliged to apply to Europe, and most likely to Edinburg, because of the greater advantage of the students will recieve from communications made in their native language. this last establishment will probably be within a mile of Charlottesville, and four from Monticello, if the system should be adopted at all by our legislature who meet within a week from this time. my hopes however are kept in check by the ordinary character of our state legislatures, the members of which do not generally possess information enough to percieve the important truths, that knolege is power, that knolege is safety, and that knolege is happiness.   In the mean time, and in case of failure of the broader plan, we are establishing a college of general science, at the same situation near Charlottesville, the scale of which, of necessity will be much more moderate, as resting on private donations only. these amount at present to about 75,000. Dollars. the buildings are begun, and by midsummer we hope to have two or three professorships in operation. would to god we could have two or three duplicates of yourself, the original being above our means and hopes. if then we fail in doing all the good we wish, we will do at least all we can. this is the law of duty in every society of free agents, where every one has equal right to judge for himself. God bless you, and give to the means of benefiting mankind which you will bring home with you, all the success your high qualifications ought to ensure.
                    Th: Jefferson
                